IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                  JEREMY CATRON v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                            No. 95-05333 Paula Skahan, Judge



                    No. W2005-02323-CCA-R3-PC - Filed May 24, 2006




        The Petitioner, Jeremy Catron, appeals the trial court's denial of his petition for post-
conviction DNA testing. The State has filed a motion requesting that this Court affirm the trial
court's denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because
Petitioner has failed to satisfy the qualifying criteria under the Post-Conviction DNA Analysis Act,
we grant the State's motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN AND J.C.
MCLIN , JJ. joined.

Jeremy Catron, pro se.

Paul G. Summers, Attorney General & Reporter; Elizabeth Bingham Marney, Assistant Attorney
General, for the appellee, the State of Tennessee.



                                 MEMORANDUM OPINION


       On October 16, 1996, the Petitioner, Jeremy Catron, entered a guilty plea to first degree
murder in the Shelby County Criminal Court. Pursuant to the plea agreement, the Petitioner was
sentenced to life in the Department of Correction. No direct appeal was taken. The Petitioner, as
alleged in the pleadings before this Court, sought post-conviction relief based upon an unlawful


                                                 1
guilty plea, Brady violations and ineffective assistance of counsel.              An order was entered
withdrawing the petition for post-conviction relief.

        On August 23, 2005, the Petitioner filed a petition for DNA testing under the Post-Conviction
DNA Analysis Act of 2001. In support of his request, Petitioner claimed that “biological evidence
was obtained and analyzed for comparison, but . . . the State never provided the defense with access
to the laboratory reports prepared in connection with the DNA analysis, as well as the underlying
data and laboratory notes.” Specifically, the Petitioner complained that latent prints were processed
from a Chevrolet Z-28, License # 933-GVB and from a primer Gray Buick located at 2962 Hoskins.
The Petitioner further asserted that he be “granted access to the evidence that is within the possession
of the clerk’s office” to include, but not limited to: “any and all fingerprint analysis and laboratory
reports,” “any and all gunshot residue kit tests and analysis executed on the person and any clothes
seized from the Petitioner,” “any and all ballistic reports and fingerprint analysis and reports for any
weapon(s), shells, or fragments,” “any and all processing reports and fingerprint analysis executed
on any and all vehicles involved in the shooting death of the victim,” and “any and all descriptions
of DNA evidence whether exculpatory or impeachment that physically connects the Petitioner to the
shooting death of Thomas C. Johnson.” The Petitioner claimed that the evidence at issue is
favorable to the Petitioner in that the Petitioner did not know the extent of the State’s tangible
evidence. By order entered September 16, 2005, the trial court denied relief, finding that “the
grounds as set out in the petition, entitle petitioner to no relief, and that this petition should therefore
be summarily dismissed without a hearing.” The trial court explained that the Petitioner “states no
specific way that DNA evidence would exonerate him. This Court has attached a copy of the
Affidavit of Complaint from this case, which basically sets out that petitioner shot and killed the
victim. Therefore DNA evidence would be of no assistance to petitioner.” Additionally, the trial
court, considering the petition as a motion to reopen a post-conviction petition, denied relief stating
that the petition failed to state a ground under which a petition may be reopened. A notice of appeal
document was filed on September 28, 2005.

        The Post-Conviction DNA Analysis Act of 2001 allows a defendant convicted of certain
crimes, including first degree murder, to petition the court at any time for DNA analysis of evidence
in the possession or control of the State. See T.C.A. § 40-30-303 (2003). Courts will order DNA
testing when:
        (1) A reasonable probability exists that the petitioner would not have been prosecuted
        or convicted if exculpatory results had been obtained through DNA analysis;
        (2) The evidence is still in existence and in such a condition that DNA analysis may
        be conducted;
        (3) The evidence was never previously subjected to DNA analysis or was not
        subjected to the analysis that is now requested which could resolve an issue not
        resolved by previous analysis; and
        (4) The application for analysis is made for the purpose of demonstrating innocence
        and not to unreasonably delay the execution of sentence or administration of justice.
T.C.A. § 40-30-304. Additionally, Tennessee Code Annotated section 40-30-305 provides:
        After notice to the prosecution and an opportunity to respond, the court may order


                                                     2
        DNA analysis if it finds that:
        (1) A reasonable probability exists that analysis of the evidence will produce DNA
        results which would have rendered the petitioner's verdict or sentence more favorable
        if the results had been available at the proceeding leading to the judgment of
        conviction;
        (2) The evidence is still in existence and in such a condition that DNA analysis may
        be conducted;
        (3) The evidence was never previously subjected to DNA analysis, or was not
        subjected to the analysis that is now requested which could resolve an issue not
        resolved by previous analysis; and
        (4) The application for analysis is made for the purpose of demonstrating innocence
        and not to unreasonably delay the execution of sentence or administration of justice.
T.C.A. § 40-30-305 (emphasis added). This Court has held that "[t]he failure to meet any of the
qualifying criteria is, of course, fatal to the action." William D. Buford v. State, No. M2002-02180-
CCA-R3-PC, 2003 WL 1937110, at * 6 (Tenn. Crim. App. at Nashville, Apr. 24, 2003), perm. to
appeal dismissed, (Tenn. Sept. 2, 2003).


        The scope of this Court’s review is limited, as the post-conviction court is given considerable
discretion in deciding whether the Petitioner is entitled to relief under the Post-Conviction DNA
Analysis Act. See Jack Jay Shuttle v. State, No. E2003-00131-CCA-R3-PC, 2004 WL 199826, at
*4 (Tenn. Crim. App., at Knoxville, Dec. 16, 2004), perm. to app. denied (Tenn. Apr. 2, 2004).
Therefore, this Court will not reverse the post-conviction court unless its judgment is not supported
by substantial evidence. State v. Hollingsworth, 647 S.W.2d 937, 938 (Tenn.1983).


        The record supports the conclusion reached by the trial court. First, as asserted by the State,
we would be constrained to conclude that ballistics reports, gunshot residue and fingerprints
constitute DNA evidence. Section 40-30-202 provides that DNA analysis is “the process through
which the deoxyribonneculeic acid (DNA) in a human biological specimen is analyzed and compared
with DNA from another biological specimen for identification purposes.” Moreover, as determined
by the trial court, the Petitioner has failed to offer any explanation as to how DNA analysis of this
“evidence” would exonerate him of the crime. The Petitioner entered a guilty plea to first degree
murder. Accordingly, the Petitioner’s claim fails.


        We note that the trial court also addressed the petition as one to reopen a post-conviction
petition. Petitioner's appeal fails, in this regard, for several reasons. First, in seeking review of the
trial court's denial of a motion to reopen, a petitioner shall file, within ten days of the lower court's
ruling, an application in the Court of Criminal Appeals seeking permission to appeal. See Tenn.
Code Ann. § 40-30-117(c)(2003) (emphasis added); Tenn. Sup. Ct. R. 28 § 10(b). The application
shall be accompanied by copies of all the documents filed by both parties in the trial court and the
order denying the motion. Tenn. Code Ann. § 40-30-117(c)(emphasis added); see also Tenn. Sup.
Ct. R. 28 § 10(b). In the present case, Petitioner has failed to comply with the statutory requirements


                                                   3
for seeking appellate review. Specifically, Petitioner failed to timely file his application, Petitioner
filed his application in the wrong court, and Petitioner failed to attach documents filed by the parties
in the trial court and the order of the trial court denying the motion. In order to obtain appellate
review of the trial court’s order, a petitioner must comply with the statutory requirements contained
in Section 40-30-117(c). See John Harold Williams, Jr. v. State, No. W1999-01731-CCA-R3-PC;
William Lee Drumbarger v. State, No. M1999-01444-CCA-R3-PC (Tenn. Crim. App. at Nashville,
Dec. 7, 1999); Lucy Killebrew v. State, No. 03C01-9809-CR-00320 (Tenn. Crim. App. at Knoxville,
Oct. 5, 1999), perm. to appeal denied, (Tenn. Apr. 24, 2000). The failure of a petitioner to comply
with statutory requirements governing review of a denial of a motion to reopen deprives this Court
of jurisdiction to entertain such matter. John Harold Williams, Jr. v. State, No. W1999-01731-CCA-
R3-PC.


        Moreover, even had the Petitioner properly invoked this Court's jurisdiction in this matter,
a review of the motion to reopen reveals that the Petitioner has failed to allege a ground upon which
such petition may be granted. Section 40-30-117, Tennessee Code Annotated, see also Tenn. Sup.
Ct. R. 28 § 2(C), governs motions to reopen a post-conviction petition. A motion to reopen a prior
post-conviction petition may only be filed if the petitioner alleges that:
       (1) a final ruling of an appellate court establishes a constitutional right that was not
       recognized as existing at the time of trial and retrospective application of the right is
       required; or
       (2) new scientific evidence exists establishing that the petitioner is actually innocent
       of the convicted offense(s); or
       (3) the petitioner’s sentence was enhanced based upon a prior conviction which has
       subsequently been found invalid.
T.C.A. § 40-30-117(a)(1-3). As determined by the trial court, the Petitioner’s motion fails to allege
a ground under which a post-conviction petition may be reopened.


        Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court
is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE



                                                   4